 Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 1 of 24 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
THOMAS J. OLSEN, Individually and on          ECF CASE
behalf of all other persons similarly
situated,
                                              No.: ____________________
               Plaintiff,
                                              CLASS ACTION COMPLAINT
       v.
                                              JURY TRIAL DEMANDED
PARDO & ASSOCIATES, INC. D/B/A
VITRAZZA,

               Defendant.


                                   INTRODUCTION

       1.      Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights

action against Defendant Pardo & Associates, Inc. d/b/a Vitrazza (“Defendant”) for its

failure to design, construct, maintain, and operate its website, https://www.vitrazza.com/

(the “Website”), to be fully accessible to and independently usable by Plaintiff Olsen and

other blind or visually-impaired people. Defendant denies full and equal access to its

Website.

       2.      Plaintiff Olsen, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

       3.      Plaintiff Olsen seeks a permanent injunction to cause Defendant to change

its corporate policies, practices, and procedures so that its Website will become and

remain accessible to blind and visually-impaired consumers.




                                           -1-
 Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 2 of 24 PageID #: 2




                                     THE PARTIES

       4.      Plaintiff Olsen is, at all relevant times, a resident of Brooklyn, New York,

Kings County. As a blind, visually-impaired handicapped person, he is a member of a

protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

NYSHRL and NYCHRL.

       5.      Defendant is at all relevant times a foreign limited liability company that

is organized under Colorado law. Defendant does business in the State of New York by

marketing and delivering its products to New York consumers.

                             JURISDICTION AND VENUE

       6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

       8.      Venue is proper under §1391(b)(2) as a substantial part of the events

giving rise to the claims occurred in this District: Plaintiff Olsen is a resident of this

District; and he has attempted to access the Website in this District and, in doing so, was

denied the full use and enjoyment of the facilities, goods, and services of the Website

while in Kings County.

       9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.




                                            -2-
  Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 3 of 24 PageID #: 3




                                  NATURE OF ACTION

          10.    The COVID-19 pandemic has shifted the word into an almost entirely

online model. Restaurants need a website for customers to place pick-up and delivery

orders.     Entertainment venues are delivering performances to audiences via their

Websites or other online streaming services.       Our educational institutions, including

private schools and Universities have shifted to a virtual classroom with distance-learning

being the new normal. Furthermore, with store closures or capacity limitations, stores are

relying on their Websites to serve as the fundamental point of contact between their

business and consumers. Companies that already had a strong online presence have an

advantage over stores that only recently are forced to switch over to an online mode.

          11.    In order for blind and visually impaired consumers to access these

Websites, they must use screen reading software. Blind and visually impaired users of

Windows operating system-enabled computers and devices have several screen-reading

software programs available to them. Some of these programs are available for purchase

and other programs are available without the user having to purchase the program

separately. Job Access With Speech (“JAWS”) is currently the most popular, separately

purchased and downloaded screen-reading software program available for a Windows

computer. Apple has its own proprietary software called VoiceOver that comes with all

Apple devices.

          12.    For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.




                                             -3-
  Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 4 of 24 PageID #: 4




        13.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.1 of the Web

Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are well-established

guidelines for making websites accessible to blind and visually impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure its websites are accessible.

        14.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

                a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.




                                             -4-
  Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 5 of 24 PageID #: 5




                e.     Equivalent text is provided when using scripts.

                f.     Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verity that he or

she is not a robot.

                g.     Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.

                h.     Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it causes problems in screen readers

which use IDs for labeling controls and table headings.

                i.     Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

                j.     The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

                k.     No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.




                                             -5-
  Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 6 of 24 PageID #: 6




               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.

                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

         15.   Defendant is retailer of glass office chair mats for offices and personal

spaces. With no brick-and-mortar stores, the Website is Defendant’s exclusive point of

sale. Through the Website, customers can purchase items such rectangle glass chair

mats, square glass chair mats, round glass chair mats, tabbed glass chair mats, deskguard-

glass desk blotter, quiet comfort office chair casters, glass/surface cleaners, and gift

cards.

         16.   Defendant advertises its products in the State of New York, targeting New

York residents.




                                            -6-
  Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 7 of 24 PageID #: 7




       17.     Defendant’s Website is heavily integrated with its retail operations.

Through the Website, Defendant’s customers are also, inter alia, able to: learn

information about Defendant’s products, including construction, care instructions, and

sizing, learn about “New Arrivals,” learn about shipping and returns, and contact the

company via an online form.

       18.     As the only point of sale for Defendant’s products, Defendant’s Website is

a commercial marketplace. Through the Website, customers can purchase items for

delivery.

       19.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with its retail

operations. Due to its failure and refusal to remove access barriers to its Website, Plaintiff

Olsen and visually-impaired persons have been and are still being denied equal access to

Defendant’s retail operations and the numerous facilities, goods, services, and benefits

offered to the public through its Website.

       20.     Plaintiff Olsen cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient JAWS screen-reader user and uses it to

access the Internet. He has visited the Website on separate occasions using JAWS screen-

reading software.

       21.     During his visits to the Website, the last occurring on or about December

21, 2020, Plaintiff Olsen encountered multiple access barriers that denied him the full

enjoyment of the facilities, goods, and services of the Website, as well as to the facilities,




                                             -7-
  Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 8 of 24 PageID #: 8




goods, and services of Defendant’s retail operations. Because of these barriers, he was

unable to, substantially equal to sighted individuals:

               a.      Know what is on the Website. This is in part due to the non-text

images lacking proper alternative text. For example, on the home page, there are many

images that are not labeled. These images are completely untagged and therefore

inaccessible to the screen reader. Plaintiff Olsen was not given any notification on what

the images are. Throughout the Website, there are no headers available or correctly

tagged with links. For example, header buttons are unlabeled, which, if clicked on, takes

you to the links but no information is provided about the links. When shopping for the

various types of “Mats” the images on the product pages are all not labeled. There is no

alt-text describing what is being depicted. Sizing information is not linked and there is

no way for the size selected to be clarified. Plaintiff Olsen was unable to learn about all

the different mats sizes available. The screen reader detects the sizes as “text”, which

could not be clicked on, because the text is not properly linked. Clicking on the “text”,

selects the size but does not inform the user that size was selected.

               b.      Navigate the Website. This Website was difficult to navigate using

a screen reader. The links that are available to sighted user at the top of the page by

hovering over the link “Shop Products” are completely inaccessible. Hovering is a

feature that unless coded correctly, is incompatible with most screen readers. Therefore,

while a sighted user can navigate directly to “Shop Products” from the home page, while

a screen reader user cannot click on links in the main page. Through the Website, the

Plaintiff Olsen was not allowed access to any of the pdfs or videos, which are accessible




                                             -8-
 Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 9 of 24 PageID #: 9




to a sighted person. The screen reader does not provide any description on the videos or

what is going to be discussed.

               c.     Complete a purchase. Plaintiff Olsen was unable to complete a

purchase on the Website. Because he was unable to select a color, he was unable to add

an item to his cart. Even clicking on the unlabeled radio buttons did not allow him to

access the “add to cart” or “buy now” buttons.

        22.    Plaintiff Olsen was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:

               a.     Lack of alt-text for images.

               b.     Label elements are blank.

               c.     Links use general text like “read more” with no surrounding text

explaining the link purpose.

               d.     Frames do not have a title.

               e.     Button elements are empty and have no programmatically

determined name.

               f.     Forms controls have no label and no programmatically determined

name.

               g.     Forms have fields without label elements or title attributes.

               h.     Webpages have duplicate IDs, which cause problems with screen

readers.

               i.     Headings are not nested.




                                           -9-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 10 of 24 PageID #: 10




                j.     Several links on a page share the same link text but go to different

destinations.

                k.     Webpages have markup errors.

Defendant Must Remove Barriers to Its Website

       23.      Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use

or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

The Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his

full and equal access in the past, and now deter him on a regular basis from accessing the

Website. These access barriers have likewise deterred him from taking advantage of

Defendant’s online retail services and enjoying it equal to sighted individuals.

       24.      If the Website was equally accessible to all, Plaintiff Olsen could

independently navigate it, view goods and service items; learn about Defendant’s

products including color and sizing, and complete a purchase, as sighted individuals can.

       25.      Through his attempts to use the Website, Plaintiff Olsen has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       26.      Because simple compliance with the WCAG 2.1 Guidelines would

provide Plaintiff Olsen and other visually-impaired consumers with equal access to the

Website, Plaintiff Olsen alleges that Defendant has engaged in acts of intentional

discrimination, including, but not limited to, the following policies or practices:

                a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Olsen;




                                            -10-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 11 of 24 PageID #: 11




                  b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Olsen; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Olsen, as a member of a protected class.

       27.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.

       28.        Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

       29.        Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Olsen to assist Defendant to comply with WCAG 2.1 guidelines for its Website:

                  a.     Remediating the Website to be WCAG 2.1 AA compliant;

                  b.     Training Defendant’s employees and agents who develop the

Website on accessibility compliance under the WCAG 2.1 guidelines;

                  c.     Regularly checking the accessibility of the Website under the

WCAG 2.1 guidelines;




                                              -11-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 12 of 24 PageID #: 12




                d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.1 guidelines;

and,

                e.     Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

          30.   Although Defendant may currently have centralized policies on

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually impaired consumers.

          31.   Without injunctive relief, Plaintiff Olsen and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          32.   Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          33.   Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                           CLASS ACTION ALLEGATIONS

          34.   Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access Defendant’s Website and as a result have been denied access to the equal




                                           -12-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 13 of 24 PageID #: 13




enjoyment of goods and services offered by Defendant during the relevant statutory

period (“Class Members”).

       35.     Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered by Defendant during the relevant statutory

period (“New York Subclass Members”).

       36.     Plaintiff Olsen seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered by Defendant during the relevant statutory

period (“New York City Subclass Members”).

       37.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.     Whether Defendant’s Website is a “commercial marketplace”

effecting interstate commerce;

               b.     Whether Defendant’s Website is a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;

               c.     Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;




                                          -13-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 14 of 24 PageID #: 14




               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating Title III of the ADA; and

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the NYSHRL or NYCHRL.

       38.     Plaintiff Olsen’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

       39.     Plaintiff Olsen will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

       40.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.




                                             -14-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 15 of 24 PageID #: 15




       41.     Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.

                         FIRST CAUSE OF ACTION
                VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

       42.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       43.     Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       44.     Defendant’s Website is a public accommodation within the definition of

Title III of the ADA, 42 U.S.C. § 12181(7). Its Website is a service, privilege, or

advantage of Defendant’s online retail operation.

       45.     Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       46.     Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).




                                            -15-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 16 of 24 PageID #: 16




        47.     Under Title III of the ADA, unlawful discrimination also includes, among

other things:

        [A] failure to make reasonable modifications in policies, practices, or
        procedures, when such modifications are necessary to afford such goods,
        services, facilities, privileges, advantages, or accommodations to
        individuals with disabilities, unless the entity can demonstrate that making
        such modifications would fundamentally alter the nature of such goods,
        services, facilities, privileges, advantages or accommodations; and a
        failure to take such steps as may be necessary to ensure that no individual
        with a disability is excluded, denied services, segregated or otherwise
        treated differently than other individuals because of the absence of
        auxiliary aids and services, unless the entity can demonstrate that taking
        such steps would fundamentally alter the nature of the good, service,
        facility, privilege, advantage, or accommodation being offered or would
        result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

        48.     These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are

provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

        49.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Olsen requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

        50.     Plaintiff Olsen, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.



                                            -16-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 17 of 24 PageID #: 17




       51.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place of public accommodation . . . because of the . . . disability

of any person, directly or indirectly, to refuse, withhold from or deny to such person any

of the accommodations, advantages, facilities or privileges thereof.”

       52.     Defendant’s Website constitutes a sales establishment and public

accommodation under N.Y. Exec. Law § 292(9). Defendant’s Website is a service,

privilege or advantage of Defendant’s retail operations.

       53.     Defendant is subject to NYSHRL because it owns and operates its

Website which is accessible to consumers located in the State of New York and

Defendant ships its products to customers located in the State. Defendant is a “person”

under N.Y. Exec. Law § 292(1).

       54.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated

with its retail operations to be completely inaccessible to the blind. This inaccessibility

denies blind patrons full and equal access to the facilities, goods and services that

Defendant makes available to the non-disabled public.

       55.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the




                                           -17-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 18 of 24 PageID #: 18




nature of such facilities, privileges, advantages or accommodations being offered or

would result in an undue burden.”

       56.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no

individual with a disability is excluded or denied services because of the absence of

auxiliary aids and services, unless such person can demonstrate that taking such steps

would fundamentally alter the nature of the facility, privilege, advantage or

accommodation being offered or would result in an undue burden.”

       57.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

       58.     Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

               a.     Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or




                                           -18-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 19 of 24 PageID #: 19




                c.     Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

        59.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website under § 296(2) et seq.

and/or its implementing regulations. Unless the Court enjoins Defendant from continuing

to engage in these unlawful practices, Plaintiff and the New York Subclass Members will

continue to suffer irreparable harm.

        60.     As Defendant’s actions violate the NYSHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

        61.     Plaintiff Olsen is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

        62.     Plaintiff Olsen is also entitled to reasonable attorneys’ fees and costs.

        63.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.

                              THIRD CAUSE OF ACTION
                            VIOLATIONS OF THE NYCHRL

        64.     Plaintiff Olsen, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        65.     The NYCHRL provides that “It shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place or provider of public accommodation, because of . . .



                                             -19-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 20 of 24 PageID #: 20




disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any

of the accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin.

Code § 8-107(4)(a).

        66.     Defendant’s Website is a sales establishment and public accommodation

under NYCHRL, N.Y.C. Admin. Code § 8-102(9). Defendant’s Website is a service that

is integrated with its retail operations.

        67.     Defendant is subject to NYCHRL because it owns and operates its

Website and markets it to consumers located in the City of New York.               For these

reasons, Defendant is a “person: under N.Y.C. Admin. Code § 8-102(1).

        68.     Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website to be completely inaccessible to the blind.

This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

        69.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C.

Admin. Code § 8-107(15)(a).

        70.     Defendant’s actions constitute willful intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:




                                            -20-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 21 of 24 PageID #: 21




               a.      Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       71.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Olsen and the New York City Subclass Members because of

disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.

       72.     As Defendant’s actions violate the NYCHRL, Plaintiff Olsen seeks

injunctive relief to remedy the discrimination.

       73.     Plaintiff Olsen is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       74.     Plaintiff Olsen is also entitled to reasonable attorneys’ fees and costs.

       75.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.




                                            -21-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 22 of 24 PageID #: 22




                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       76.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

realleges every allegation of the preceding paragraphs as if fully set forth herein.

       77.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Olsen contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website and by extension its online retail operations,

which Defendant owns, operates and controls, fails to comply with applicable laws

including, but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C.

§§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et

seq. prohibiting discrimination against the blind.

       78.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the

following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.      A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the

requirements set forth in Title III of the ADA, and its implementing regulations, so that

the Website is readily accessible to and usable by blind individuals;



                                            -22-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 23 of 24 PageID #: 23




               c.     A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

               d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.




                                             -23-
Case 1:21-cv-00244 Document 1 Filed 01/15/21 Page 24 of 24 PageID #: 24




                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       January 15, 2021

                                      LIPSKY LOWE LLP


                                      s/ Douglas B. Lipsky
                                      Douglas B. Lipsky
                                      Christopher H. Lowe
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10017-6705
                                      212.392.4772
                                      doug@lipskylowe.com
                                      chris@lipskylowe.com


                                      Attorneys for Plaintiff




                                           -24-
